Citation Nr: 0321453	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-18 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for cause of the veteran's death.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active military service during World War II.  
He died in October 1994.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2001, a 
statement of the case was issued in August 2002 and a 
substantive appeal was received in October 2002.


FINDINGS OF FACT

1.	Entitlement to service connection for cause of the 
veteran's death was denied by a June 1998 Board rating 
decision.  The appellant did not initiate an appeal of 
this decision.

2.	Evidence received since the June 1998 Board decision is 
not so significant, by itself or in connection with 
evidence previously assembled, that it must be considered 
in order to fairly adjudicate the claim


CONCLUSIONS OF LAW

1.	The June 1998 Board decision is final.  38 U.S.C.A. § 7104 
(West 2002).  

2.	Evidence received since the June 1998 Board decision is 
not new and material and the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death has not been reopened 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.15(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been effectively notified of the applicable laws 
and regulations which set forth the criteria for entitlement 
to service connection.  A November 2000 RO letter clearly 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised her of her responsibilities in connection with 
obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and private medical records.  Moreover, no additional 
pertinent evidence has been identified by the appellant as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the appellant 
with the claim.

Analysis

The appellant's claim was last denied by a June 1998 Board 
decision in January 1994, and the claims file includes a copy 
of the notification letter.  The record does not show that 
the appellant appealed this Board decision.  Under the 
circumstances, the Board finds that the June 1998 rating 
decision is the most recent final denial of the appellant's 
claim.  38 U.S.C.A. § 7104.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  The Board notes here 
that the provisions of 38 C.F.R. § 3.156(a) were recently 
amended.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
However, the amended version is only applicable to claims 
filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

Evidence of record at the time of the June 1998 Board 
decision consists of:  service medical records; an April 1996 
statement from Dr. Roberta Lucedo attesting as to the 
veteran's cause of death; an April 1997 letter from Dr. 
Roberta Lucido attesting that the veteran was not treated at 
her clinic; affidavits from F. D. Pebris and V. L. Pizzetola 
that the veteran died from the cyst on his back; a 
certification from Doctor E. P. Tolentino that the veteran 
complained of enlargement of the mass at the mid-thoracic 
region and back pain; and two October 1994 death certificates 
signed by Dr. Roberta Lucido, both stating that the veteran's 
immediate cause of death was "CVA" (cerebrovascular 
accident) with one stating that the antecedent cause of death 
was "service connected" and one stating that it was 
"hypertension."  The June 1998 Board decision noted that, 
at the time of his death, the veteran was service connected 
for residuals of shell fragment wounds to the mid-thoracic 
region of his back and left thigh and residual scars on the 
left chin, left forearm and left foot.  The appellant's claim 
for service connection for the cause of the veteran's death 
was denied because the Board determined that there was no 
competent medical evidence of a causal link between the 
veteran's service-connected disabilities and the cause of his 
death.

Evidence received since the June 1998 Board decision consists 
of a January 2001 statement from Dr. Emmanuel M. Simeon 
stating that the veteran had a urinary tract infection status 
post cerebrovascular accident, and medical records from the 
Veterans' Memorial Medical Center (VMMC) pertaining to 
treatment for pulmonary tuberculosis, scrotal abscess, 
intestinal parasitism, warts, presbyopia, hyperopia, and 
anemia.

Both the evidence from Dr. Simeon and the evidence from the 
VMMC are new in that they were not of record at the time of 
the Board's June 1998 decision.  However, neither is relevant 
in that neither addresses the issue of whether or not any of 
the veteran's service-connected ailments attributed to his 
death.  As noted above, at the time of his death, the veteran 
was service connected for residuals of shell fragment wounds 
to the mid-thoracic region of his back and left thigh and 
residual scars on the left chin, left forearm and left foot.  
None of the evidence submitted since the June 1998 Board 
decision suggests that there could be a causal relationship 
between the veteran's service-connected disabilities and his 
cause of death.

What is necessary to reopen the appellant's claim is new 
evidence which addresses the issue of whether the veteran's 
cause of death was etiologically related to his active duty 
service.  The evidence submitted since June 1998 Board 
decision does not provide any new and material evidence to 
address this issue.  Therefore, the Board finds that new and 
material evidence has not been received.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156(a).  Therefore, the claim to reopen the 
claim for entitlement to service connection for the cause of 
the veteran's death is not reopened.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

